Citation Nr: 1024703	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  06-05 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's father


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to December 
1974.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of a Department of Veteran's 
Affairs (VA) Regional Office (RO) Philadelphia, Pennsylvania.

A Board hearing was held via videoconference before the 
undersigned Acting Veterans Law Judge in March 2010.  A 
transcript of the hearing is of record.  


FINDING OF FACT

The Veteran's hearing loss disability is manifested by an average 
decibel loss of 78 in the right ear, with a speech recognition 
score of 28 percent, and an average decibel loss of 48 in the 
left ear, with a speech recognition score of 84 percent.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 
4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet.  App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ), as was done in this 
case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in November 2003, May 2005, and June 
2006 that fully addressed all notice elements.  The Veteran's 
claim was subsequently readjudicated in an August 2009 
supplemental statement of the case.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was advised 
that VA used a Schedule for Rating Disabilities (Schedule) that 
determined the rating assigned and that evidence considered in 
determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Veteran was afforded a VA 
examination in March 2009.

The RO has obtained VA outpatient treatment records and private 
medical records.  Neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate that there 
exists, any additional evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The Board 
finds that all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Increased Compensation for Bilateral Hearing Loss

The RO granted service connection for hearing loss in a July 1987 
rating decision and assigned a 10 percent evaluation, effective 
December 17, 1974.  A claim for increase was received in 
September 2003 and an April 2004 rating decision denied the 
claim.  The Veteran timely appealed.  The Veteran contends the 
current rating evaluation does not accurately reflect the 
severity of his disability.  Because the preponderance of the 
evidence is against the claim, in particular with due application 
of the Schedule, the appeal will be denied. 

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  
After careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  38 C.F.R. § 
4.3.

While the Veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Furthermore, a decision of the United States Court of Appeals for 
Veterans Claims has held that in determining the present level of 
a disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

In evaluating service-connected hearing loss, disability ratings 
are derived from mechanical application of the rating schedule to 
numeric designations assigned after audiometric evaluations are 
performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
Evaluations of bilateral hearing loss range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, as 
measured by a controlled speech discrimination test (Maryland 
CNC) and the average hearing threshold, as measured by puretone 
audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 
4,000 Hertz.  The rating schedule establishes 11 auditory acuity 
levels designated from Level I, for essentially normal hearing 
acuity, through level XI for profound deafness.  An examination 
for hearing impairment for VA purposes must be conducted by a 
State-licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  Examinations will be conducted without the use of hearing 
aids.  38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination) is used to determine a Roman numeral designation 
(I through XI) for hearing impairment based on a combination of 
the percent of speech discrimination (horizontal rows) and the 
puretone threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone average intersect.  38 C.F.R. 
§ 4.85(b).  The puretone threshold average is the sum of the 
puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, 
divided by 4.  This average is used in all cases to determine the 
Roman numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).

Table VI Numeric designation of hearing impairment based on 
puretone threshold average and speech discrimination.

% of discrimination Puretone Threshold Average


0- 
41
42- 
49
50- 
57
58- 
65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV
84-90
II
II
II
III
III
III
IV
IV
IV
76-82
III
III
IV
IV
IV
V
V
V
V
68-74
IV
IV
V
V
VI
VI
VII
VII
VII
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI

The findings for each ear from Table VI, are then applied to 
Table VII (Percentage Evaluations for Hearing Impairment) to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal rows represent the ear having the better hearing and 
the vertical columns the ear having the poor hearing.  The 
percentage evaluation is located at the point where the rows and 
column intersect.  38 C.F.R. § 4.85(e).



Table VII Percentage evaluation for hearing impairment 
(diagnostic code 6100)

XI
100*










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

The evidence for consideration in connection with the Veteran's 
claim for an increased evaluation consists of VA medical records 
and the reports of VA examinations.

The Veteran was afforded a VA examination to assess the severity 
of his hearing loss disability in November 2003.  The results, in 
puretone thresholds, in decibels, are as follows:


1000 HERTZ
2000 HERTZ
3000 HERTZ
4000 HERTZ
Right ear
35
70
95
95
Left ear
10
25
55
55

The average pure tone thresholds were 73.75 decibels in the right 
ear and 36.25 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 42 percent in the right 
ear and of 94 percent in the left ear.

Applying the Veteran's findings to Table VI results in a numeric 
designation of IX in the right ear and I in the left ear.  Under 
Table VII (38 C.F.R. § 4.85), the numeric designation IX in the 
right ear and I of the left ear requires the assignment of a 0 
percent evaluation under Diagnostic Code 6100.

The Veteran was afforded another VA examination in May 2005.  The 
results, in puretone thresholds, in decibels, are as follows:


1000 HERTZ
2000 HERTZ
3000 HERTZ
4000 HERTZ
Right ear
35
75
95
105
Left ear
15
25
60
65

The average pure tone thresholds were 77.5 decibels in the right 
ear and 41.25 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 40 percent in the right 
ear and of 96 percent in the left ear.

Applying the Veteran's findings to Table VI results in a numeric 
designation of IX in the right ear and I in the left ear.  Under 
Table VII (38 C.F.R. § 4.85), the numeric designation IX in the 
right ear and I of the left ear requires the assignment of a 0 
percent evaluation under Diagnostic Code 6100.

The Veteran submitted additional medical records, dated in 
December 2006, regarding his hearing loss; however, none of the 
evidence of record supports a higher rating than the March 2009 
VA examination.  

The Veteran was afforded another VA examination to assess the 
severity of his hearing loss disability in March 2009.  The 
results, in puretone thresholds, in decibels, are as follows:


1000 HERTZ
2000 HERTZ
3000 HERTZ
4000 HERTZ
Right ear
45
75
95
95
Left ear
15
45
65
65

The average pure tone thresholds were 77.5 decibels in the right 
ear and 47.5 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 28 percent in the right 
ear and of 84 percent in the left ear.

Applying the Veteran's findings to Table VI results in a numeric 
designation of XI in the right ear and II in the left ear.  Under 
Table VII (38 C.F.R. § 4.85), the numeric designation XI in the 
right ear and II of the left ear requires the assignment of a 10 
percent evaluation under Diagnostic Code 6100.

Although the appellant and other laypersons assert that his 
hearing loss is significant, the medical evidence prepared by a 
skilled neutral professional is more probative evidence.  The 
Veteran is certainly competent to report the symptoms associated 
with his hearing loss, and the Board finds that the appellant's 
assertions with regard to the level of his hearing loss are 
credible.  However, in determining the actual degree of 
disability, the examination findings are more probative of the 
degree of impairment.  Moreover, the Court has noted that the 
assignment of disability ratings for hearing impairment is 
derived at by a mechanical application of the numeric 
designations assigned after audiometric evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In this case, 
the numeric designations produce a 10 percent disability 
evaluation.  38 C.F.R. Part 4 Diagnostic Code 6100.  Accordingly, 
the 10 percent rating presently assigned accurately reflects the 
degree of the Veteran's service-connected hearing impairment.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, § 4.85, Diagnostic Code 
6100.

In sum, while the Veteran contends that the service-connected 
disorder has increased in severity, as illustrated above, the 
criteria for an evaluation in excess of 10 percent have not been 
met.  Therefore, the claim for an evaluation higher than 10 
percent disabling for bilateral hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).



Extraschedular Rating

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected disability 
at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 
60 (1993); see also 38 C.F.R. § 3.321(b)(1); VA Adjudication 
Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for this disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral for 
extra-schedular consideration is required.  See VAOGCPREC 6-96 
(Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level 
of disability and symptomatology, and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms" (including 
marked interference with employment and frequent periods of 
hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step: a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate the disability under consideration.  The rating 
schedule fully contemplates the described symptomatology, and 
provides for ratings higher than that assigned based on more 
significant functional impairment.  Thus, the threshold 
requirement for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Moreover, loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is recognition 
that industrial capabilities are impaired).  While the Veteran 
testified at the March 2010 Board hearing that he retired early 
from his teaching position due to his hearing loss, this is 
insufficient to warrant an extra-schedular rating, as there is no 
evidence that the rating does not contemplate marked interference 
with all employment.  Consequently, the Board finds that a 10 
percent evaluation adequately reflects the clinically established 
impairment experienced by the Veteran and referral for 
extraschedular evaluation is not warranted.


ORDER

A rating in excess of 10 percent for bilateral hearing loss is 
denied.



____________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


